NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 11-1171
                                     ___________

                                 JOHN GAGLIARDI,

                                                                    Appellant

                                           v.

                  WILLIAM STANDISH; JOY FLOWERS CONTI
                    ____________________________________

                   On Appeal from the United States District Court
                      for the Western District of Pennsylvania
                        (D.C. Civil Action No. 10-cv-01546)
                    District Judge: Honorable Arthur J. Schwab
                    ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   June 9, 2011

          Before: RENDELL, CHAGARES and ALDISERT, Circuit Judges

                                (filed : June 16, 2011 )

                                     ___________

                                      OPINION
                                     ___________

PER CURIAM

      John Gagliardi appeals pro se from the order of the District Court dismissing his

complaint. We will affirm.
                                              I.

       Gagliardi‟s complaint, which names two federal judges, arises from previous

actions that he filed in the United States District Court for the Western District of

Pennsylvania. In 1986, Gagliardi filed six actions that were consolidated before The

Honorable William L. Standish. Gagliardi moved to disqualify Judge Standish, who

placed financial records accompanying the motion under seal in 1989. Gagliardi filed

another action in 2006 that was assigned to The Honorable Joy Flowers Conti. Gagliardi

moved to disqualify her as well and, according to him, court staff removed his papers

from the record because they contained a picture of the judge that staff deemed

improper.1 Each of these actions was dismissed, and the appeal period long ago expired.

       Gagliardi later filed the complaint at issue here, alleging generally that Judges

Standish and Conti were biased against him and interfered with the public right of access

to court records. The only specific relief he requests is that the District Court (1) “[o]rder

a permanent and absolute recusal” of both judges from any proceeding involving him as a

party or witness in the future, and (2) “[e]njoin the continued impoundment” of the

documents referenced above. (Compl. at 15-16.) By order entered December 16, 2010,

the District Court dismissed the complaint sua sponte for lack of subject matter

jurisdiction. Gagliardi sought reconsideration, which the District Court denied.



   1
     Despite Gagliardi‟s apparent claim that court staff removed his motion from the
   record altogether, a motion for disqualification and supporting affidavits are docketed
   and electronically available. (W.D. Pa. Civ. No. 06-cv-00095, Docket Nos. 17-19.)


                                              2
Gagliardi appeals.2

                                             II.

       Gagliardi argues that the District Court erred in dismissing his complaint before

the defendants responded. Although district courts must dismiss complaints for lack of

subject matter jurisdiction whenever it is lacking, see Fed. R. Civ. P. 12(h)(3), they

generally should not do so before service of process, see Urbano v. Calissi, 353 F.2d 196,

197 (3d Cir. 1965).3 We have never held, however, that dismissal before service

invariably requires remand. Cf. 28 U.S.C. § 2111 (requiring determination of appeal

“without regard to errors or defects which do not affect the substantial rights of the

parties”). We conclude that the District Court‟s dismissal before service was harmless in

this case because its lack of jurisdiction was apparent on the face of the complaint.

       The District Court concluded that it lacked jurisdiction to adjudicate collateral

challenges in the nature of appeals and alleged violations of the codes of judicial

conduct.4 We agree, and add that Gagliardi‟s specific requests for relief raise a more


   2
     Gagliardi appeals only from the District Court‟s dismissal of his complaint and not
   its denial of reconsideration. We have jurisdiction under 28 U.S.C. § 1291, and “[w]e
   review a district court‟s determination of its own subject matter jurisdiction de novo.”
   Farina v. Nokia Inc., 625 F.3d 97, 110 (3d Cir. 2010). Gagliardi filed another motion
   for reconsideration and a motion to disqualify the District Judge at the same time he
   filed this appeal. The District Court denied those motions, but Gagliardi has not
   appealed from those rulings.
   3
     The provisions of 28 U.S.C. § 1915(e)(2) do not apply to Gagliardi because he paid
   the fee to file his complaint.
   4
    The District Court also noted that any other claims would be barred by judicial
   immunity. In response, Gagliardi emphasizes that he seeks only prospective

                                              3
fundamental impediment. Article III of the Constitution extends the judicial power only

to “Cases” or “Controversies.” See Pittsburgh Mack Sales & Serv., Inc. v. Int‟l Union of

Operating Eng‟rs, Local Union No. 66, 580 F.3d 185, 190 (3d Cir. 2009). Several

justiciability doctrines, including standing and ripeness, flow from that limitation. See id.

Under those doctrines, the judicial power extends only to injuries that, inter alia, are

“„actual or imminent, not conjectural or hypothetical‟” and that are likely to be redressed

by a favorable decision. Pa. Prison Soc‟y v. Cortes, 622 F.3d 215, 228 (3d Cir. 2010)

(citation omitted).

       Gagliardi claims no such injury here. First, he seeks an injunction barring Judges

Standish and Conti from presiding over any action in which he might become involved in

the future. Gagliardi, however, does not allege anything suggesting that that possibility is

more than speculative. His prior actions are closed and the time for appealing has passed.

Thus, this claim does not present a justiciable dispute. See Thomas v. Tenneco

Packaging Co., 293 F.3d 1306, 1329 n.34 (11th Cir. 2002) (rejecting as unripe counsel‟s

request for judge‟s disqualification from “any other . . . case in which she appears as

counsel”); United States v. Sciarra, 851 F.2d 621, 636 (3d Cir. 1988) (holding that

witnesses lacked standing to seek disqualification of judge where “there is no pending

action before [him] in which the rights of the petitioners are at issue”). If Gagliardi files

another action that is assigned to Judges Standish or Conti, then he can seek


   injunctive relief, to which he argues immunity does not apply. We need not address
   that issue because the District Court‟s lack of jurisdiction is dispositive.


                                              4
disqualification in that proceeding (though we express no opinion on whether it might be

warranted). See Sciarra, 851 F.2d at 636.

       Second, Gagliardi does not claim any injury from the alleged state of the record.

He does not claim any need for the documents that Judge Standish sealed in 1989, and he

concedes that he “remains in possession” of the documents at issue in his proceeding

before Judge Conti. (Compl. at 13 ¶ 52.) Cf. Pansy v. Borough of Stroudsburg, 23 F.3d

772, 777 (3d Cir. 1994) (addressing third-party standing to seek “access to information or

judicial proceedings”). Nor does he allege that the state of the record prevented him from

taking any action in those proceedings or in any other. To the contrary, if Gagliardi

wished to contest the judges‟ alleged actions in those proceedings, then he could have

sought relief on appeal. As explained above, the time for doing so has passed.

       One final matter merits mention. Gagliardi argues that the District Judge should

have recused himself in this case. The denial of his disqualification motion is not before

us, however, because he filed it after the District Court entered the only order under

review. Nor has Gagliardi raised anything calling the District Judge‟s partiality into

question, and the District Court lacked jurisdiction over his complaint in any event.

       Accordingly, we will affirm the judgment of the District Court.5




   5
    The motions of proposed amicus-appellant Alan Wakefield for leave to proceed as
   amicus curiae, and of Gagliardi to join in that motion, are granted.

                                             5